DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the Patent Board Decision filed 03/02/2021.
Claims 23-28 have been reversed by the Patent Trial and Appeal Board (PTAB).
Claims 23-28 are pending with claim 23 as the independent claim.

Allowable Subject Matter
Claims 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art used in the final rejection, dated 07/25/2018, and other cited references that may be relevant to the claimed invention, listed in the 892 Form, do not teach or suggest the combination of limitations of at least independent claim 23. Thus, claim 23 is allowed. As a result, dependent claims 24-28 are allowed at least based on their dependency on independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 7 am to 7 pm Mon-Sat. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/05/2021

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178